Citation Nr: 9910801	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of an injury of the right chest with a history of flaccid 
paralysis of the diaphragm, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from October 1961 
to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision which 
continued a previously assigned 10 percent rating for the 
disability at issue.  A statement of the case was issued in 
December 1997 in which it was noted that pertinent rating 
criteria had been changed in October 1996.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991) (where law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise, and the Secretary did so.)  

Prior to the October 1996 change, the veteran's disability 
had been rated under 38 C.F.R. § 4.97, Diagnostic Code 6810 
(1996).  Such criteria allowed for a 10 percent rating when 
there was diaphragmatic pleurisy, pain in the chest, 
obliteration of costophrenic angles, or tenting of the 
diaphragm.  Diagnostic Code 6810.  Under the newly enacted 
criteria, diaphragm paralysis, traumatic chest wall defects, 
and the like are now ratable under the general rating 
criteria for restrictive lung disease.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6840, 6843 (1998).  This change was noted by 
the RO in a December 1997 statement of the case, but no 
action was taken to have the veteran examined with a view 
toward obtaining the pulmonary function testing necessary to 
apply such criteria.  38 C.F.R. § 4.97 (1998).  Even when 
evidence was subsequently received in January 1998 regarding 
the veteran's pulmonary status, the RO merely ascribed the 
reported test results to non-service-connected obstructive 
pulmonary disease.  While this might be the correct approach 
to take, there is no medical evidence of record that clearly 
establishes this point.  

Given the veteran's arguments that it is in fact his service-
connected disability that causes decreased pulmonary 
function, and because of the clear mandate of Diagnostic Code 
6840 to evaluate the veteran's service-connected disability 
as restrictive lung disease, the Board finds that further 
evidentiary development is required. 

The Board also notes that evidence which included references 
to pulmonary function test results was received after 
issuance of the most recent supplemental statement of the 
case.  Given that such evidence is pertinent to the 
application of 38 C.F.R. § 4.97 (1998), a supplemental 
statement of the case should have been issued by the RO.  
38 C.F.R. § 19.31 (1998).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment 
received for the service-connected 
residuals of an injury to his right chest 
with a history of flaccid paralysis of 
his diaphragm.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159.  

2.  Thereafter, the veteran should be 
afforded a VA pulmonary examination to 
determine the extent of the 
service-connected disability.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner.  The 
veteran's recent history of recurring 
symptoms (including, but not limited to, 
shortness of breath and difficulty 
breathing) should be set forth in detail, 
including the frequency of each problem 
identified.  Furthermore, all necessary 
tests should be conducted, especially the 
pulmonary function tests necessary to 
apply pertinent rating criteria, both old 
and new.  All findings should be reported 
in detail.  Additionally, the examiner 
should provide an opinion as to the 
portion of any restrictive lung problem 
that is attributable solely to non-
service-connected disability.  If this is 
not feasible, an explanation as to why 
this is not possible should be set forth 
in detail.  

3.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issue on appeal.  
All potentially applicable rating 
criteria should be considered.  In 
adjudicating this increased rating claim, 
the RO should consider the respiratory 
system rating criteria in effect prior 
to, and since, October 7, 1996 and apply 
those most favorable to the veteran.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case should address all the evidence 
of record, especially that received since 
issuance of the March 1998 statement.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


